 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
                                                              CR18-16 TSZ
 9                v.
                                                              MINUTE ORDER
10        MARVIN TRAYLOR,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)  Defendant’s Unopposed Motion to Set Sentencing Date, docket no. 115, is
14
     GRANTED. The Courts SETS a sentencing hearing for December 6, 2018, at 1:30 p.m.
15          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 12th day of October, 2018.
17

18                                                        William M. McCool
                                                          Clerk
19
                                                          s/Karen Dews
20                                                        Deputy Clerk

21

22

23

     MINUTE ORDER - 1
